Citation Nr: 1635934	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral calcaneal spurs.

2.  Entitlement to service connection for a bilateral metatarsal disability, claimed as plantar dorsiflexed metatarsals.  

3.  Entitlement to service connection for a neuroma, claimed as pinched nerves in both feet.  

4.  Entitlement to service connection for plantar keratosis of the right foot.  

5.  Entitlement to an increased rating for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In a September 2015 supplemental statement of the case, the RO made an initial determination that the Veteran was not entitled to service connection for plantar keratosis of the left foot.  However, that issue had not been addressed in the January 2012 statement of the case.  A supplemental statement of the case may not be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case.  Therefore, the Board has no jurisdiction over that claim and it will not be adjudicated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  The issue of entitlement to service connection for keratosis of the left foot is referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for a left knee disability is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Bilateral calcaneal spurs were first manifested after service.

2.  There has been no increase in the underlying pathology of the Veteran's calcaneal spurs.  

3.  A metatarsal disorder, diagnosed as a plantar flexed fifth metatarsal head and metatarsalgia, were first diagnosed after service and have resolved.  

4.  Bilateral neuromas, claimed as pinched nerves in both feet, were first manifested after service, and have resolved.

5.  Plantar keratosis of the right foot was first manifested in service.  


CONCLUSIONS OF LAW

1.  Bilateral calcaneal spurs are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  The criteria have not been met for secondary service connection for bilateral calcaneal spurs.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).  

3.  The claimed metatarsal disorder, claimed as plantar dorsiflexed metatarsals, bilaterally, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  
4.  The criteria have not been met for secondary service connection for the claimed metatarsal disorder, claimed as plantar dorsiflexed metatarsals, bilaterally.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).  

5.  The claimed neuromas, claimed as pinched nerves in both feet, are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

6.  The criteria have not been met for secondary service connection for neuromas, claimed as pinched nerves in both feet.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).  

7.  Plantar keratosis of the right foot is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate her claims and to assist her in obtaining relevant evidence with respect to the issues of service connection for calcaneal spurs, a metatarsal disorder, neuromas, and keratosis.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claims was satisfied by a letter in February 2009.    

The Board also finds that the duty to assist requirements have been fulfilled with respect to the foregoing issues.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in February 2015, she stated that she had no additional evidence to submit.  Furthermore, VA has obtained adequate examinations for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Calcaneal Spurs, Pinched Nerves, and Plantar Dorsiflexed Metatarsals

During the May 2014 video conference with the undersigned Veterans Law Judge, the Veteran testified that her calcaneal spurs had had their onset in service.  In the alternative, the Veteran contends that her calcaneal spurs are due to or have been aggravated by service-connected hammertoes.  Therefore, she maintains that service connection is warranted on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Veteran is competent to report what she experienced during and since separation from service.  For example, she is competent to report that he first experienced foot pain in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between her current calcaneal spurs and any incident during service or a relationship to a service-connected disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The Veteran's service medical records are negative for any complaints or clinical findings of calcaneal spurs, pinched nerves, a neuroma or any disability of the metatarsals.  

In September 1993, E. A. F., D.P.M. diagnosed the Veteran with a plantar flexed right fifth metatarsal (not plantar dorsiflexed metatarsals) and metatarsal bursitis.  

In November 1993, VA X-rays showed plantar/dorsi flexed metatarsal hammertoes (multiple).  

During a November 1993 VA foot examination, the Veteran reported a burning sensation in the ball of her right foot and numbness in the area of her second and third toes.  The diagnosis was a neuroma of the right foot.  

In December 1993, Dr. F. confirmed the presence of a neuroma in the Veteran's right foot.

During VA treatment in July 2002, it was noted that the Veteran's neuroma had resolved.  

In April 2003, the Veteran underwent arthrodesis of the left second toe.  During follow-up treatment in June 2003, the diagnosis was status post hammertoe correction, left second toe.  X-rays identified an osteotomy of the second proximal phalanx.  

During VA X-rays in March 2005, it was noted that the Veteran had a history of a neuroma between the third and fourth toes of the right foot.  The presence of the neuroma was not confirmed on the March 2005 X-ray.  

In November 2008 and January 2009, the Veteran was treated by the VA for metatarsalgia.   

During a September 2011 VA examination of the Veteran's feet, it was noted that she had an extensive surgical history.  She stated that she had hammer toes while in the service and that starting in the mid-1990s had corrective surgery on multiple occasions.  It was noted that during surgery in 2011, a neuroma had been excised from her right foot.  

At a February 2015 VA foot examination, it was noted that the November 1993 VA examination had shown a right foot neuroma.  In December 2002, the Veteran had a left foot neuroma which was injected, and in March 2003, the VA Podiatric Service noted that the Veteran's left foot neuroma had resolved.  In March 2005, the Veteran was found to have a right foot neuroma which was surgically removed in April 2011.  

During the February 2015 physical examination, there was no evidence of a neuroma of the right foot, and it was noted that there were no metatarsal deformities.  The remaining foot examination was normal.  A neurologic evaluation was also negative for a peripheral nerve condition or peripheral neuropathy

The February 2015 VA examiner reviewed the medical literature currently available through UpToDate, Inc., a medical data base and software company licensed to VA.  The VA examiner reported that a calcaneal spur was a small osteophyte (bone spur) located on the calcaneus (heel bone) and that they were typically detected by X-rays.  A neuroma was noted to be an enlargement or thickening of a nerve in the foot in the area between the toes, usually the third interspace between the third and fourth toes, followed by the second interspace between the second and third toes.  Finally, the VA examiner stated that other than the diagnosis in 1993, there were no notes documenting plantar flexion of the right fifth metatarsal.  The examiner commented, essentially, that plantar dorsiflexed metatarsals were not possible, as the plantar surface was the bottom of the foot, while the dorsum was the top of the foot.  The examiner found that a bone could not be flexed both up and down at the same time.  The examiner noted that the metatarsals were the long bones of the foot and were essentially fixed.  In sum, the examiner found that the medical literature did not support a causative etiology between the Veteran's service-connected hammertoes and the development of chronic small calcaneal spurs, pinched nerves, or plantar dorsiflexed metatarsals.  

On further review, the VA examiner opined that it was less likely than not that the Veteran's claimed chronic small calcaneal spurs, pinched nerves, or plantar dorsiflexed metatarsals had been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected hammertoes disabilities.  In support of the opinions, the VA examiner noted that the calcaneal spurs had always been benign and asymptomatic; that there were no pinched nerves; that the bilateral neuromas had been resolved; and that there were no metatarsal deformities present.

Although the Veteran contends that her calcaneal spurs, neuroma, and metatarsal disorder had their onset in service, the evidence submitted in support of the claims is negative for such findings.  Other than hammertoes, there were no findings of a chronic, identifiable foot disability in service.  Calcaneal spurs were not identified until November 1993, approximately seven months after separation from active duty.  A plantar flexed right fifth metatarsal (not plantar dorsiflexed metatarsals) and a neuroma of the right foot were noted in 1993 after service.  Metatarsalgia and metatarsal bursitis, and bilateral neuromas, were first diagnosed many years after service.  However, subsequent medical records show that the metatarsal disorders and neuromas have resolved.  

Not only are the service medical records negative for calcaneal spurs, neuromas, or chronic, identifiable disorder of the metatarsals, the preponderance of the evidence, such as the opinion of the February 2015 VA examination is against a finding of direct service connection.  Therefore, the Veteran does not meet the criteria for direct service connection for any of those disabilities.  Accordingly, service connection is not warranted on that basis.  However, that does not end the inquiry.  The Veteran maintains that the calcaneal spurs, neuroma, and metatarsal disability are the result of service-connected hammertoes.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).  

However, the Board finds that the preponderance of the evidence is against that claim.  The calcaneal spurs have always been benign and asymptomatic.  There are no pinched nerves in the feet, the bilateral neuromas had been resolved, and there are no metatarsal deformities present.  Moreover, there is no competent evidence of record to support a grant of secondary service connection for any of those disorders.  Not only is the record negative in that regard, the possibility of secondary service connection is contradicted by more contemporaneous and probative evidence of record, such as the examination and opinions of the February 2015 VA examiner.  Curry v. Brown, 7 Vet. App. 59 (1994).  

Absent any competent evidence of a nexus between the service-connected hammertoes and the calcaneal spurs or claimed neuromas or metatarsal disorder, the Veteran does not meet the criteria for secondary service connection.  Accordingly, service connection is also denied on that basis.

The Board notes that the Veteran has not submitted any competent medical evidence to support a finding that the claimed disabilities are related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Plantar Keratosis of the Right Foot

The Veteran's service medical records show that during a consultation with the Podiatry Service in January 1992, she was treated for keratosis of the right foot.  In September 1993 several months after service, she was treated at Foot and Ankle Associates for keratosis, characterized as intractable in nature.  The following month, she filed a claim of entitlement to service connection plantar keratosis.  In November 1993, a VA examination confirmed the diagnosis of mild diffuse keratosis.  Although VA denied her claim, she filed a new claim in January 2009.  In conjunction with that claim, she filed additional medical records showing the presence of keratosis in November 2008 and January 2009.  In May 2014, it was noted that she had a history of keratosis.  

The Board recognizes that the more recent medical records such as the report of a July 2015 VA examination are negative for keratosis of the right foot.  However, the absence of such a diagnosis from the later records is not a bar to service connection.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  The requirement that a claimant have a current disability before service connection may be awarded for that disability may be satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, contemporary to the filing of the claim, or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that the evidence shows keratosis in service, which was characterized shortly after service as "intractable."  The evidence of record also shows more recent findings of keratosis.  Therefore, resolving reasonable doubt in the favor of the Veteran, the Board finds that the evidence supports the Veteran's appeal.  At the very least, there is an approximate balance of evidence both for and against the claim that plantar keratosis of the right foot had its onset in service.  Accordingly, all reasonable doubt is resolved in favor of the Veteran, and the claim for service connection for right foot plantar keratosis will be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).







ORDER

Entitlement to service connection for bilateral calcaneal spurs is denied.

Entitlement to service connection for a bilateral metatarsal disorder, claimed as plantar dorsiflexed metatarsals, is denied.  

Entitlement to service connection for bilateral neuromas, claimed as pinched nerves in both feet, is denied.  

Entitlement to service connection for plantar keratosis of the right foot is granted.  


REMAND

The Veteran also seeks entitlement to an increased rating for a left knee disability.  Painful motion is an important factor of disability.  38 C.F.R. § 4.59 (2015).  An adequate examination of a joint must include range of motion testing of the joint in active motion, passive motion, weight-bearing, and nonweight-bearing.  Full range of motion testing for all of those areas, must also be conducted on the opposite joint unless the opposite joint is damaged.  Any of the above areas of testing can be omitted if the medical professional conducting the examination states that it is not possible to perform the testing, and clearly explains why.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  

The most recent VA examinations and opinions of the Veteran's knees, dated in September 2009, September 2011, and February, July, and September 2015, do not include measurements of active motion, passive motion, weight-bearing, and nonweight-bearing for the both knees.  Therefore, additional development of the record is warranted.

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran for the name and address of all health care providers who have treated or examined the Veteran or the name and address of all medical facilities where she has been treated for a service-connected left knee disability since December 2014.  Then, contact each of those health care providers or facilities, directly, and request copies of treatment records.  

2.  Then, schedule the Veteran for a VA examination of the left knee disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must also report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected left knee disability on the Veteran's ordinary activity, including her ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


